Citation Nr: 0405173	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-12 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the left knee.

2.  Entitlement to service connection for DJD of the 
lumbosacral spine with history of bilateral laminectomies.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from June 1959 to March 
1964.

The current appeal arose from a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO denied entitlement to service 
connection for DJD of the left knee and lumbosacral spine.

In October 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge via a video conference 
with the RO, a transcript of which has been associated with 
the claims file.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).




The RO's February 2001 VCAA development letter was minimally 
compliant with the notice requirements of the VCAA on the 
issues on appeal, as clarified by Quartuccio, supra.  

At the October 2003 video conference hearing, the veteran 
contended that his left knee and lumbosacral DJD is either 
due to his service or is secondary to his service-connected 
right total knee replacement due to traumatic DJD.  He has 
provided a medical opinion as to his left knee from a private 
physician which has been associated with the claims file.  He 
has not been afforded the benefit of a VA examination by a 
medical specialist addressing the etiology of his DJD of the 
left knee and lumbosacral spine.  The VCAA mandates such.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, this case is REMANDED for the following action: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651,___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103), 
and any applicable legal precedent.  



Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002) and Quartuccio, supra.  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for DJD of the left knee and 
lumbosacral spine since service.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2); 
3.159(e).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature, extent of severity, and etiology 
of DJD of the left knee and lumbosacral 
spine.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

Is it at least as likely as not that DJD 
of the left knee and/or lumbosacral spine 
is/are related to service on any basis, 
or if preexisting service, was/were 
aggravated by service?

If no such relationship to service is 
determined to exist, the examiner must 
express an opinion as to whether DJD of 
the left knee and/or lumbosacral spine 
is/are secondary to the service-connected 
right total knee replacement due to 
traumatic DJD.

If no such relationship is determined to 
exist, the examiner must express an 
opinion as to whether DJD of the left 
knee and/or lumbosacral spine is/are 
aggravated by the service-connected right 
knee disability.  If such relationship is 
determined to exist, the examiner must 
address the following medical issues:


(1) The baseline manifestations of DJD of 
the left knee and lumbosacral spine;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
right knee disability based on medical 
considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of DJD of the left knee and lumbosacral 
spine are proximately due to the service-
connected right knee disability.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues of entitlement to 
service connection for DJD of the left 
knee and lumbosacral spine, to include 
application of Allen v. Brown, 7 Vet. 
App. 439 (1995).  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable laws and regulations considered relevant to the 
issues currently on appeal.  A reasonable period of time for 
a response should be afforded.  Thereafter, the case should 
be returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until the VBA AMC notifies him; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claims, and may 
result in their denial.  38 C.F.R. § 3.655 (2003).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


